Name: Commission Regulation (EEC) No 724/89 of 21 March 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 79/20 Official Journal of the European Communities 22. 3 . 89 COMMISSION REGULATION (EEC) No 724/89 of 21 March 1989 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica ­ tion of the system of maximum guaranteed quantities of the 1989/90 marketing year are known, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (J), as last amended by Regulation (EEC) No 546/89 0, Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86- f) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (l0) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza and rape will be confirmed or replaced as from 22 March 1989 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 682/89 Q ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 682/89 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas, in the absence of the target price for the 1989/90 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the Article 2 This Regulation shall enter into force on 22 March 1989.(') OJ No 172, 30. 9 . 1966, p. 3025/66.O OJ No L 197, 26. 7. 1988, p. 1 . h) OJ No L 164, 24. 6. 1985, p. 11 . (&lt;) OJ No L 60, 3 . 3 . 1989, p. 11 . (*) OJ Np L 167, 25. 7. 1972, p . 9 . M OJ No L 197, 26 . 7. 1988, p. 10. 0 OJ No L 73, 17. 3. 1989, p. 32. (8) OJ No L 266, 28 . 9 . 1983, p. 1 . O OJ No L 53, 1 . 3. 1986, p . 47. (10) OJ No L 183, 3 . 7. 1987, p. 18 . 22. 3. 89 No L 79/21Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 3 4 5 6 7 0 8 0 1 . Gross aids (ECU):  Spain 0,580 0,580 0,580 0,580 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 18,697 18,855 18,852 18,611 15,663 15,262 2. Final aids : I \ I (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 44,57 44,95 44,94 44,38 37,39 36,68  Netherlands (Fl) 49,69 50,11 50,10 49,47 41,65 40,74  BLEU (Bfrs/Lfrs) 902,82 910,45 910,30 898,67 756,32 736,95  France (FF) 136,12 137,28 137,18 135,29 1 13,30 110,15  Denmark (Dkr) 163,43 164,82 164,77 162,61 136,67 133,09  Ireland ( £ Irl) 15,138 15,267 15,256 15,045 12,600 12,249  United Kingdom ( £) 11,619 11,719 11,703 11,513 9,590 9,210  Italy (Lit) 29 238 29 488 29 402 28 868 24148 23 124  Greece (Dr) 2 096,32 2 095,73 2 053,48 1 974,41 1 573,76 1 410,92 (b) Seed harvested in Spain and processed : , /  in Spain (Pta) 89,44 89,44 89,44 89,44 180,43 180,43  in another Member State (Pta) 2 973,96 2 999,62 2 999,01 2953,03 2 576,72 2 483,44 (c) Seed harvested in Portugal and processed : .  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 084,44 4113,64 4 106,29 4 046,45 3 499,48 3 381,02 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and where appropriate* the effects of the application of the system of maximum guaranteed quantities. No L 79/22 Official Journal of the European Communities 22. 3. 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period I 3 4 5 6 7 (') 8 (') 1 . Gross aids (ECU) :  Spain 3,080 3,080 3,080 3,080 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 21,197 21,355 21352 21,111 18,163 17,762 2. Final aids : (a) Seed harvested and processed in : \  Federal Republic of Germany I III I (DM) 50,47 50,85 50,85 50,28 43,29 42,58  Netherlands (Fl) 56,30 56,72 56,72 56,08 48,27 47,36  BLEU (Bfrs/Lfrs) 1 023,54 1 031,17 ! 031,02 1019,38 877,03 857,67  France (FF) 155,08 156,24 156,14 154,25 132,26 129,11  Denmark (Dkr) 185,54 186,92 186,87 184,72 158,78 155,20  Ireland ( £ Irl) 17,248 17,377 17365 17,155 14,709 14,359  United Kingdom ( £) 13,306 13,406 13,390 13,200 11,277 10,897  Italy (Lit) 33 326 33 576 33 489 32 956 28 235 27 212  Greece (Dr) 2 486,37 2 485,78 2 443,53 * 2 364,46 1 963,81 1 800,97 (b) Seed harvested in Spain and \ \ I processed : \\II||Il\\  in Spain (Pta) 474,98 474,98 474,98 474,98 565,96 565,96  in another Member State (Pta) 3 359,49 3 385,15 3 384,54 3 338,56 2 962,25 2 868,97 (c) Seed harvested in Portugal and \ \\IlIl processed : \  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 4 554,46 4 583,66 4 576,31 4 516,47 3 969,50 3 851,04 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 22, 3 . 89 Official Journal of the European Communities No L 79/23 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 3 4 5 6 7 1 . Gross aids (ECU) : |1  Spain 5,170 5,170 5,170 5,170 5,170  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 23,186 23,564 23,460 23,460 23,460 2. Final aids : l (a) Seed harvested and processed in (') : \  Federal Republic of Germany (DM) 55,18 ' 56,07 55,84 55,84 55,84  Netherlands (Fl) 61,58 62,58 62,30 62,30 62,30  ¢ BLEU (Bfrs/Lfrs) 1 119,58 1 137,83 1 132,81 1 132,81 1 132,81  France (FF) 170,00 172,87 171,96 171,96 171,96  Denmark (Dkr) 203,07 206,41 205,46 205,46 205,46  Ireland ( £Irl) 18,907 19,227 19,126 19,126 19,126  United Kingdom ( £) 14,620 14,876 14,785 14,769 14,769  Italy (Lit) 36 539 37 159 36 896 36 770 36 770  Greece (Dr) 2 772,85 2 812,51 2 747,47 2 715,34 2 715,34 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 797,28 797,28 797,28 797,28 797,28  in another Member State (Pta) 3 702,77 3 760,79 3 746,01 3 734,77 3 734,77 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc). 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 621,38 6 694,41 6 666,79 6 653,01 6 653,01  in another Member State (Esc) 6 453,11 6 524,28 6 497,36 6 483,93 6 483,93 3. Compensatory aids : \ \ \  in Spain (Pta) 3 653,61 3 711,63 3 698,10 3 686,86 3 686,86 4. Special aid : \ Il  in Portugal (Esc) 6 453,11 6 524,28 6 497,36 6 483,93 6 483,93 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) l Current 1st period 2nd period 3rd period 4th period 5th period l 3 4 5 6 7 8 . DM 2,079360 2,075730 2,072270 2,069210 2,069210 2,059510 Fl 2,347900 2,344900 2,342450 2,339200 2,339200 2,329910 Bfrs/Lfrs 43,583500 43,576400 43,565600 43,546400 43,546400 43,487200 FF 7,060090 7,063780 7,067290 7,071040 7,071040 7,083180 Dkr 8,111440 8,109920 8,108710 8,107480 8,107480 8,107410 £Irl 0,778758 0778011 0,777379 0,776980 0,776980 0,776430 £ . 0,651030 0,652530 0,653776 0,654980 0,654980 0,659141 Lit 1 527,06 1 532,00 1 537,41 1 542,68 1 542,68 1 557,84 Dr 174,93100 176,85400 178,40700 180,02400 180,02400 184,48800 Esc 171,49800 172,03800 172,59800 173,17000 173,17000 175,00800 Pta 129,51600 129,85700 130,27800 130,70100 130,70100 132,10500